         Case 2:16-cv-04234-MSG Document 35 Filed 05/01/19 Page 1 of 1
                  I
           Case 2 16-cv-04234-MSG Document 34 Filed 03/20/19 Page 1 of 15




                              THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ST ATE OF NEW YORK, et al.,                                   )
                                                              )
                                    Plaintiffs,               )       Civil Action No. 16-4234
                                                              )


CEPHALON, INC., et al.,
                             vs.
                                                             !      Hon. Mitchell S. Goldberg      /:/Lf2D
                                                                                                  HAY O7 207.n
--------------__,
                                    Defendants
                                                              )I
                                                              ) I
                                                                                           l<An
                                                                                         8y "EBAPJrM,4N
                                                                                                             "
                                                                                            ~ D ,Clerk
 ' :. :, ~- :.~~. ·. :j   ORDER GRANTING PLAINTIFFS' MOTION FOR SUPPLEMENTAL                            eo. c,~,k
                                       DISTRIBUTION


       The Court having reviewed the Plaintiff States' unopposed Motion for Supplemental
Distribution, the Court finds that there is good cause to grant the motion.

        IT IS THEREFORE ORDERED that the cut-off date for consumers to submit claims
shall be extended from July 25, 2017 to March 15, 2019. All claims postmarked on or before that
date shall be considered timely.

         IT IS ALSO ORDERED that the supplemental distribution take place.

All other dates previously set by the Court shall remain in effect.


SO ORDERED this             j_ day of 11fil/, 2019.
